DETAILED ACTION
Disposition of Claims
Claims 1, 19, 21, 23-27, 29-31, 33-34, 40-42, and 50-56 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0282047 A1, Published 09/10/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 05/19/2020, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases (see e.g. “The disclosure relates…”).  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an Epstein-Barr virus (EBV) vaccine, comprising- a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding an EBV antigen, wherein the mRNA is formulated in a lipid nanoparticle comprising an ionizable cationic lipid, a neutral lipid, a sterol, and a polyethylene glycol (PEG)-modified lipid.  
Further limitations on the vaccine of claim 1 are wherein the EBV vaccine comprises (a) an mRNA comprising an ORF encoding two EBV antigens, or (b) two mRNAs, each comprising an ORF encoding an EBV antigen (claim 19); wherein the vaccine comprises two mRNAs, each having an ORF encoding an EBV antigen, and wherein the two mRNAs are formulated in a single lipid nanoparticle, or each of the two mRNAs is formulated in a separate lipid nanoparticle (claim 21); further comprising at least one additional mRNA comprising an ORF encoding at least one additional EBV antigen (claim 23); wherein the lipid nanoparticle comprises 20-60 mol% ionizable cationic lipid, 5-25 mol% neutral lipid, 25-
Claim 42 is drawn to a method comprising administering to a subject the EBV vaccine of claim 1 in a therapeutically effective amount to induce in the subject a neutralizing antibody titer and/or a T cell immune response.  
Claim 50 is drawn to an Epstein-Barr virus (EBV) vaccine, comprising: a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding an EBV gp350 antigen; an mRNA comprising an ORF encoding an EBV gH antigen; and an mRNA comprising an ORF encoding an EBV gL antigen, wherein the mRNA is formulated in a lipid nanoparticle comprising an ionizable cationic lipid, a neutral lipid, a sterol, and a polyethylene glycol (PEG)-modified lipid.  
Further limitations on the vaccine of claim 50 are wherein the lipid nanoparticle comprises 20-60 mol% ionizable cationic lipid, 5-25 mol% neutral lipid, 25-55 mol% sterol, and 0.5-15 mol% PEG- modified lipid (claim 51); wherein the neutral lipid is 1,2-distearoyl-snglycero- 3-phosphocholine (DSPC), the sterol is cholesterol, and the PEG-modified lipid is PEG-dimyristoyl glycerol (DMG)(claim 52); wherein each mRNA of the vaccine is chemically modified to include a 1-methyl-pseudouridine modification (claim 53); further comprising an mRNA comprising an ORF encoding an EBV gB antigen (claim 54); and wherein the vaccine is further comprising an ORF encoding an EBV gp42 antigen (claims 55-56).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 19, 21, 23-24, 30-31, 33-34, and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciaramella et. al. (WO2015164674A1, Pub. 10/29/2015; Priority 04/23/2014; hereafter “Ciaramella”.)
The Prior Art
Ciaramella teaches compositions and methods for the preparation, manufacture and therapeutic use ribonucleic acid vaccines (NAVs) comprising polynucleotide molecules encoding one or more antigens (entire document; see abstract.)  Ciaramella teaches nucleic acid vaccines comprising one or more RNA polynucleotides having an open reading frame encoding an antigenic polypeptide, formulated in a cationic lipid nanoparticle (LNP) having a molar ratio of about 20-60% cationic lipid: about 5-25% non-cationic lipid: about 25-55% sterol; and about 0.5-15% PEG-modified lipid (reference claim 1).  Ciaramella teaches the cationic LNP may have a more exact molar ratio and component mixture of 50:38.5:10:1.5 of cationic lipid:cholesterol:PEG2000-DMG:DSPC (p. 4, ¶1; instant claims 51-52 in part).  instant claims 1 and 24.  
Ciaramella teaches the mRNA encoding the antigen may have a 5’ and 3’ UTR (p. 507, lines 9-10; instant claim 33).  Ciaramella teaches a 5’ UTR that shares 100% sequence identity to SEQ ID NO:1 of the instant invention (SEQ ID NO: 897)(instant claim 34).  Ciaramella teaches that more than one antigen may be within the nucleic acid vaccine (NAV), and can be on a single polynucleotide or separate polynucleotides (p. 24, lines 17-25; instant claim 19); inherently, those polynucleotides which comprise multiple antigens would be delivered or associated with a single LNP (instant claim 21).  Ciaramella teaches the NAV may be multivalent and comprise 2, 3, 4, or more, up to 20 or more antigens (p. 24, lines 17-25; instant claim 23).  Ciaramella teaches the antigens may be fused to scaffold moieties such as ferritin (Table 28; instant claims 30-31).  Ciaramella teaches the nucleotides may be modified (p. 29, ¶2) such as 1-methyl-pseudouridine, and may be at least 80% of the uracil in the open reading frame is modified (reference claim 43; p. 7, ¶2; p. 7, ¶3; instant claims 40-41, and in part 53).  Ciaramella teaches the compositions may be used in vaccination methods to induce T and/or B cell responses which are antigen-specific (pp. 9-10, ¶ bridging pages; instant claim 42).  
For at least these reasons, Ciaramella teaches the limitations of instant claims 1, 19, 21, 23-24, 30-31, 33-34, and 40-42, and anticipates the instant invention.

Claim(s) 1, 19, 21, 23-27, 33, 40, 42, and 50-56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baumhof et. al. (US20200163878A1, Pub. 05/28/2020, Priority 10/26/2016; hereafter “Baumhof”.)
The Prior Art
Baumhof teaches compositions comprising mRNA and lipid nanoparticles (LNPs) wherein the LNP comprises a cationic lipid, a PEG lipid, and a mRNA sequence encoding an antigenic peptide or instant claims 24, 51-52).  Baumhof teaches the antigenic peptide or protein may be from an infectious agent surface antigen (¶[0139]), such as Epstein-Barr virus (EBV)(¶[0140]), and the EBV antigens may specifically be one or more of gp350, gH, gL, gB, gp42, LMP1, LMP2, EBNA1, and EBNA3 (¶[0142]; instant claims 1, 19, 21, 23, 25-27, 50, 54-56).  Baumhof teaches the nucleosides may be modified in the mRNA sequence, including 1-methyl-pseudouridine (¶[0342-0345]; instant claims 40, 53).  Baumhof teaches the 3’ and 5’ ends of the mRNA may be modified to include UTRs (¶[0480-0502]; instant claim 33).  Baumhof teaches the compositions would drive both innate and adaptive antigen-specific immune responses in methods of vaccination (¶[0057-0060][0982][0986-0987]; reference claims 73, 82-83; instant claim 42).
For at least these reasons, Baumhof teaches the limitations of instant claims 1, 19, 21, 23-27, 33, 40, 42, and 50-56, and anticipates the instant invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-27 and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella as applied to claims 1, 19, 21, 23-24, 30-31, 33-34, and 40-42 above, and further in view of Cui et. al. (US20190367561A1, Pub. 12/05/2019, Priority 01/27/2017; hereafter “Cui”).
The Prior Art
The teachings of Ciaramella have been set forth supra.  While Ciaramella teaches compositions of mRNA encoding EBV antigens associated with LNPs, Ciaramella is silent as to the exact antigens from EBV utilized in the composition.  However, the art was well-versed in which EBV antigens, specifically which EBV glycoproteins, produced strong neutralizing antibody responses that were useful in fighting EBV infection, as evidenced by Cui.
Cui teaches antigenic compositions that would comprise at least two human herpesvirus (HHV) polypeptides involved in mediating HHV binding, fusion, and entry into host cells, such as gp350, gH, and gL (entire document; see abstract.)  Epstein-Barr virus (EBV) is also known as human herpesvirus type 4 (HHV-4)(¶[0004]).  A total of five envelope glycoproteins (viz gp350, gp42, gH, gL, and gB) are used by incoming EBV virions to gain access to the cytosol of epithelial cells and B cells.  Cui notes that EBV glycoproteins gp350 and the heterodimer gH/gL are essential to EBV infection (¶[0006]).  Cui also highlights the importance of gp42 (¶[0006]) and notes that no current EBV vaccine exists and vaccines instant claims 25-27 and 50-56 obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Ciaramella in order to choose a specific therapeutic antigen of EBV, thereby generating an immunogenic composition that would have a prophylactic and/or therapeutic effect on EBV infection.  One would have been motivated to do so, given the suggestion by Cui that multiple viral antigens could be utilized in a nucleic acid vaccine, so long as said antigens were for structural surface antigens, as said combinations provided superior results and not the antigenic interference often seen in other multivalent vaccine formats.  There would have been a reasonable expectation of success, given the knowledge that gp350, gB, and the heterodimer gH/gL were important EBV surface glycoprotein antigens, as taught by Cui, and also given the knowledge that said EBV sequences were known and the mRNA could be easily incorporated into the mRNA-LNP vaccine format as taught by Ciaramella.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 19, 21, 23-27, 33, 40, 42, and 50-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,533,047 in view of Baumhof (supra).  The ‘047 claims are drawn towards methods of producing a polypeptide of interest in a cell in a subject in need thereof; the ‘047 claims are drawn towards the step that occurs when the vaccine composition is delivered to a subject in need thereof of instant claim 42.  While the ‘047 claims are not specifying the protein or polypeptide encoded from the mRNA, delivery of mRNA encoding the EBV proteins of the instant claims would be obvious given the teachings of Baumhof (supra).  Delivery of the vaccine in the claimed method would inherently result in the production of the EBV proteins as outlined in the reference claims of ‘047.  Therefore, the ‘047 claims would be an obvious variant of the instant claims in view of Baumhof.  

Claims 1, 19, 21, 23-27, 33, 40, 42, and 50-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,950,068 in view of Baumhof (supra).  The ‘068 claims are drawn to a generic pharmaceutical composition with one or more mRNA polynucleotides in a LNP that is at a molar ratio that is claimed within the instant claims (see e.g. instant claims 1, 24, 51).  The ‘068 claims are not drawn to any specific antigen being delivered.   However, such a difference would be obvious in light of the teachings of Baumhof (supra) which note not only the delivery of specific EBV glycoproteins, but also that the mRNA sequence may be codon optimized (¶[0856]), describes the unit dose forms, prime-boost regimens, and timing of the mRNA+LNP vaccines and routes of delivery, such as intradermal and intramuscular (¶[0965-0970][0988][[1316][1322]]1332]; Table A Example 12).  Baumhof teaches the mRNA may have a polyA tail (¶[0080]), a 5’ cap (¶[0073]), chemical modifications such as the use of pseudouridine or 5-methylcytidine (¶[0344-0346]).  The claims about polydispersity values and localization between local and distal lymph nodes would be inherent to the LNPs of the instant claims, as they are the same LNP compositions as instantly claimed.  Baumhof teaches the lipid may be one of a number of cationic lipids, such as DLinDMA or DLin-KC2-DMA (¶[0645][0654]) and may comprise PEGylated lipid and cholesterol (¶[0657]).  The composition may be in a pharmaceutically acceptable buffer solution (¶[0962-0963]). 
.

Claims 1, 19, 21, 23-27, 33, 40, 42, and 50-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,022,435 in view of Baumhof (supra).  The ‘435 claims are drawn to a generic method of vaccination of a subject with one or more mRNA polynucleotides in a LNP that is at a molar ratio that is claimed within the instant claims (see e.g. instant claims 1, 24, 51).  The ‘435 claims are not drawn to any specific antigen being delivered, only that said antigen is derived from an infectious agent.   However, such a difference would be obvious in light of the teachings of Baumhof (supra) which note not only the delivery of specific EBV glycoproteins, but also that the mRNA sequence may be codon optimized (¶[0856]), describes the unit dose forms, prime-boost regimens, and timing of the mRNA+LNP vaccines and routes of delivery, such as intradermal and intramuscular (¶[0965-0970][0988][[1316][1322]]1332]; Table A Example 12).  Baumhof teaches the mRNA may have a polyA tail (¶[0080]), a 5’ cap (¶[0073]), chemical modifications such as the use of pseudouridine (¶[0344-0345]).  The claims about polydispersity values and localization between local and distal lymph nodes would be inherent to the LNPs of the instant claims, as they are the same LNP compositions as instantly claimed.  Therefore, in light of the teachings of Baumhof, the instant claims would be an obvious modification to the compositions and methods of the ‘435 claims.

Claims 1, 19, 21, 23-27, 33, 40, 42, and 50-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,286,086 in view of Baumhof (supra). The ‘086 claims are drawn to a mRNA which has base modifications, such as 1-methyl-pseudouridine of the instant claims (reference claim 1).  Other modifications of the mRNA bases as claimed in ‘086 are provided for by Baumhof (See e.g. ¶[0341-0351]) and the 5’ cap structures and 3’ poly A tails are rendered obvious by the teachings of Baumhof as typical modifications to mRNA to render it more stable (¶[0089]).  Codon optimization is also a common practice to nucleic acid sequence and is taught by Baumhof (¶[1082-1083]).  Therefore, the modified mRNA of the ‘086 claims is an obvious .

Claims 1, 19, 21, 23-27, 33, 40, 42, and 50-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,385,088 in view of Baumhof (supra).  The ‘088 claims are drawn to a mRNA which has base modifications, such as 1-methyl-pseudouridine of the instant claims (reference claim 4).  Other modifications of the mRNA bases as claimed in ‘088 are provided for by Baumhof (See e.g. ¶[0341-0351]) and the 5’ cap structures and 3’ poly A tails are rendered obvious by the teachings of Baumhof as typical modifications to mRNA to render it more stable (¶[0089]).  Baumhof also provides specific teachings to deliver EBV glycoproteins with the claimed mRNA.  Therefore, the modified mRNA of the ‘088 claims is an obvious variation of the instant claims, which claim mRNA modification, and are further rendered obvious in light of what was known in the art at the time of filing as evidenced by Baumhof.

Claims 1, 19, 21, 23-27, 33, 40, 42, and 50-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,709,779 in view of Baumhof (supra).  The ‘779 claims are drawn to a generic method of vaccination of a subject with one or more mRNA polynucleotides in a LNP that is at a molar ratio that is claimed within the instant claims (see e.g. instant claims 1, 24, 51).  The ‘779 claims are not drawn to any specific antigen being delivered, only that said antigen is derived from an infectious agent.   However, such a difference would be obvious in light of the teachings of Baumhof (supra) which note not only the delivery of specific EBV glycoproteins, but also that the mRNA sequence may be codon optimized (¶[0856]), describes the unit dose forms, prime-boost regimens, and timing of the mRNA+LNP vaccines and routes of delivery, such as intradermal and intramuscular (¶[0965-0970][0988][[1316][1322]]1332]; Table A Example 12).  Baumhof teaches the mRNA may have a polyA tail (¶[0080]), a 5’ cap (¶[0073]), chemical modifications such as the use of pseudouridine (¶[0344-0345]).  The polydispersity values limitations would be inherent to the LNPs of the instant claims, as they are the same LNP compositions as instantly claimed.  Therefore, in light of the .
 
Claims 1, 19, 21, 23-27, 33, 40, 42, and 50-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,898,574 in view of Baumhof (supra).  Instant claim 1 of ‘574 is drawn towards a method of producing a polypeptide of interest in a cell in a subject in need thereof; the ‘574 claim is drawn towards the step that occurs when the vaccine composition is delivered to a subject in need thereof of instant claim 42.  While the ‘574 claim is not specifying the protein or polypeptide encoded from the mRNA, delivery of mRNA encoding the EBV proteins of the instant claims would be obvious given the teachings of Baumhof (supra).  Delivery of the vaccine in the claimed method would inherently result in the production of the EBV proteins as outlined in the reference claims of ‘574.  Therefore, the ‘574 claim would be an obvious variant of the instant claims in view of Baumhof.  
Further, claims 2-10 of ‘574 are drawn towards a composition comprising a plurality of lipid nanoparticles and modified mRNA.  The ‘574 claims are not drawn to any specific antigen being delivered, only that said antigen is derived from an infectious agent.   However, such a difference would be obvious in light of the teachings of Baumhof (supra) which note that the mRNA sequence may be codon optimized (¶[0856]), describes the unit dose forms, prime-boost regimens, and timing of the mRNA+LNP vaccines and routes of delivery, such as intradermal and intramuscular (¶[0965-0970][0988][[1316][1322]]1332]; Table A Example 12).  Baumhof teaches the mRNA may have a polyA tail (¶[0080]), a 5’ cap (¶[0073]), chemical modifications such as the use of pseudouridine or 5-methylcytidine (¶[0344-0346]).  The claims about polydispersity values and localization between local and distal lymph nodes would be inherent to the LNPs of the instant claims, as they are the same LNP compositions as instantly claimed.  Baumhof teaches the lipid may be one of a number of cationic lipids, such as DLinDMA or DLin-KC2-DMA (¶[0645][0654]) and may comprise PEGylated lipid and cholesterol (¶[0657]).  The composition may be in a pharmaceutically acceptable buffer solution (¶[0962-0963]).
For all these reasons, the claims of the ‘574 patent would be obvious variants of the instant claims, especially in light of Baumhof.

Claims 1, 19, 21, 23-27, 33, 40, 42, and 50-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, 29, 37-39, 41, and 43-44 of copending Application No. 16/036,318 in view of Baumhof (supra).  The ‘318 claims are drawn to a vaccine composition with a mRNA polynucleotide encoding a viral surface antigen in a LNP that is at a molar ratio that is claimed within the instant claims (see e.g. instant claims 1, 24, 51).  The ‘318 claims are not drawn to any specific antigen being delivered, only that it is a viral surface antigen.   However, such a difference would be obvious in light of the teachings of Baumhof (supra) which note not only the delivery of specific EBV glycoproteins, but also that the mRNA sequence may be codon optimized (¶[0856]), describes the unit dose forms, prime-boost regimens, and timing of the mRNA+LNP vaccines and routes of delivery, such as intradermal and intramuscular (¶[0965-0970][0988][[1316][1322]]1332]; Table A Example 12).  Baumhof teaches the mRNA may have a polyA tail (¶[0080]), a 5’ cap (¶[0073]), chemical modifications such as the use of pseudouridine or 5-methylcytidine, and the guidance from Baumhof would make it obvious to a skilled artisan to alter the percentage of modified nucleotides in order to produce the optimal mRNA construct (¶[0344-0346]).  The functional limitations regarding net neutral charge, polydispersity values, and LNP diameter would be inherent to the LNPs of the instant claims, as they are the same LNP compositions as instantly claimed.  Baumhof teaches the lipid may be one of a number of cationic lipids, such as DLinDMA or DLin-KC2-DMA (¶[0645][0654]) and may comprise PEGylated lipid and cholesterol (¶[0657]).  The composition may be in a pharmaceutically acceptable buffer solution (¶[0962-0963]), that may further comprise an adjuvant (¶[0061]).   
Therefore, in light of the teachings of Baumhof, the instant claims would be an obvious modification to the compositions and methods of the ‘318 claims.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 19, 21, 23-27, 33, 40, 42, and 50-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-24 of copending Application No. 16/144,394 in view of Baumhof (supra).  The ‘394 claims are drawn to a composition with one or more mRNA polynucleotides in a LNP that is at a molar ratio that is claimed within the instant claims (see 
Therefore, in light of the teachings of Baumhof, the instant claims would be an obvious modification to the compositions and methods of the ‘394 claims.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 19, 21, 23-27, 33, 40, 42, and 50-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/141,753 in view of Baumhof (supra).  The ‘753 claims are drawn to a composition with one or more modified mRNA, wherein the chemical modifications include 5-methylcytidine and 1-methylspseudouridine (¶0341-0350]).  The claims of ‘753 are further drawn to the mRNA polynucleotides being within a LNP.  The ‘753 claims are not drawn to any specific antigen being delivered from the mRNA.   However, such a difference would be obvious in light of the teachings of Baumhof (supra) which note that the mRNA sequence may be codon optimized (¶[0856]), describes the unit dose forms, prime-boost regimens, and timing of the mRNA+LNP vaccines and routes of delivery, such as intradermal and 
Therefore, in light of the teachings of Baumhof, the instant claims would be an obvious modification to the compositions and methods of the ‘753 claims.
This is a provisional nonstatutory double patenting rejection.


Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  After a search of the art, it appears as though the sequences within claim 29 are novel and nonobvious.

Conclusion
No claims are allowed.  Claim 29 is objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
US20180078634A1
AU2015210364B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648